DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to request for continued examination (RCE) filed on 01/22/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

Response to Amendment
The Examiner has acknowledged the amended claim 1, and the cancellation of claim 12.
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al (US 2016/0094646; hereinafter Spivack) in view of Ni et al (US 20180232917; hereinafter Ni).
Regarding claim 1, Spivack discloses a method for processing messages exchanged on a social network by a plurality of user devices connected to a communication network supporting said social network (abstract; paragraph [0038]), said method comprising, at a data processing apparatus cooperating with said social network through said communication network:
a)    gathering from said social network a reference set of messages pertaining to a user-selected reference context (paragraphs [0069 - 0070], [0173]; Spivack discloses that the above analysis process can be applied to any set of messages to retrieve a list of words which can represent the common or frequently occurring topics, themes, concepts, places, people, or things, etc);
b)    applying a multidimensional aggregation to said reference set of messages, said multidimensional aggregation comprising grouping said messages of said reference set in an array of Spivack discloses that the multi-panel interface 700 further includes a graphical panel 730 (also referred to as sonar panel) for displaying the aggregated personalized information streams in a multi-dimensional graphical interface), said array comprising, in each dimension, a number of groups that correspond to a number of values of a respective message feature (paragraphs [0069], [0080]), wherein each group of said number of groups aggregates all the messages of said reference set whose said respective message feature has a same value of said number of values (730, fig. paragraphs [0047], [0211], [0229]); and
c)    displaying a user interface configured to graphically show said reference set of messages a along a timeline (520, fig. 5C-5D; paragraphs [0182], [0186], [0195-0198]; Spivack discloses that one assistance can be configured to show all posts on Twitter relating to an entity (e.g., the Boston Celtics, or the World Trade Center site) in a given time frame (claimed timeline)) and  aggregated in at least two dimensions of said array (paragraphs [0047], [0182], [0210 - 0211]; Spivack discloses a graphical panel 730 (also referred to as sonar panel) for displaying the aggregated personalized information streams in a multi-dimensional graphical interface).
Spivack discloses all the limitations, but fails to specifically disclose a set of messages at different timeslots along a curved timeline; and wherein the curved timeline includes a time axis that is curved and a plurality of rays extending radially from the time axis, each of the plurality of rays corresponding
to one of the different timeslots.
Ni, in an analogous art, discloses a set of messages at different timeslots along a curved timeline (abstract; fig. 3; paragraphs [0008], Ni discloses that the distribution curve diagram is used to represent the time-based distribution of the multiple pieces of spatial-temporal data, and the distribution curve diagram includes a timeline); and wherein the curved timeline includes a time axis that is curved and a plurality of rays extending radially from the time axis, each of the plurality of rays corresponding
Ni discloses that the timeline is a circular timeline based on polar coordinates, the curve is located in a circle enclosed by the circular timeline, and the irregular region is enclosed by the curve and radii of the circle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Spivack by having a set of messages at different timeslots along a curved timeline; and wherein the curved timeline includes a time axis that is curved and a plurality of rays extending radially from the time axis, each of the plurality of rays corresponding to one of the different timeslots as evidenced by Ni for the purpose of providing a data visualization configured to display a distribution curve diagram by using a display device, where the distribution curve diagram is used to represent the time-based distribution of the multiple pieces of spatial-temporal data.
 Regarding claim 2, Spivack discloses the method according to claim 1, wherein at step a) said reference set of messages is obtained by applying to said messages exchanged on said social network a filtering rule based on one or more values of at least one filtering message feature of said messages (fig. 3B; paragraphs [0011], [0047]), said at least one filtering message feature being chosen amongst:
origin place of said messages (paragraphs [0051], [0187]);
publication date and/or time slot of said messages (paragraph [0038]);
author of said messages (paragraphs [0159], [0161]);
username and/or hashtag and/or keyword cited in said messages (paragraphs [0069], [0206]; [0187]);
language of messages;
action performed on messages;
type of content of messages;
content's feature of messages.

Regarding claim 4, Spivack discloses the method according to claim 1, wherein at step b) said message feature is chosen amongst:
origin place of said reference set of messages (paragraphs [0051], [0187]);
publication date and/or time slot of said reference set of messages (paragraph [0038]);
author of said reference set of messages (paragraphs [0159], [0161]);
username and/or hashtag and/or keyword cited in said reference set of messages (paragraphs [0069], [0206]; [0187]);
language of said reference set of messages;
action performed on said reference set of messages;
type of content of said reference set of messages (paragraph [0038]);
content's feature of said reference set of messages.
Regarding claim 5, Spivack disclose the method according to claim 1, wherein at step b) said number of values of said respective message feature are predefined values decided by a user (paragraphs [0062], [0080], [0186]; Spivack discloses this weighting or indicator resulting in an overview identifying messages/content that can be reposted by the user).
Regarding claim 6, Spivack disclose the method according to claim 5, wherein step b) also comprises applying a further multidimensional aggregation to said reference set of messages, said further multidimensional aggregation comprising expanding said array of groups by adding, in a further dimension, a further number of groups that correspond to a further number of values, or of clusters of values, of an emerging message feature as discovered in said reference set of messages by said data processing apparatus, each group of said further number of groups aggregating all the messages of said 
Regarding claim 7, Spivack disclose the method according to claim 1, wherein said user interface is configured to provide by default a graphic representation of said reference set of messages as aggregated in at least one dimension of said array, as a user opens it (paragraphs [0047], [0210 - 0211]).
Regarding claim 8, Spivack disclose the method according to claim 7, wherein said user interface is configured to be browsed by said user so as to provide a graphic representation of said reference set of messages as aggregated in at least one further dimension of said array (paragraph [0047]; Spivack discloses that The rule sets can be user defined or machine created (e.g., from machine learning user behavior or aggregate user behavior) to customize the way messages and content from various sources are organized and presented to a user or groups of users).

In the alternative and for sake of argument,
Claims 1 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al (US 2016/0094646; hereinafter Spivack) in view of GABRIEL et al (US 2020/0005326; hereinafter GABRIEL), and further in view of Ni et al (US 20180232917; hereinafter Ni).
Regarding claim 1, Spivack discloses a method for processing messages exchanged on a social network by a plurality of user devices connected to a communication network supporting said social network (abstract; paragraph [0038]), said method comprising, at a data processing apparatus cooperating with said social network through said communication network:
a)    gathering from said social network a reference set of messages pertaining to a user-selected reference context (paragraphs [0069 - 0070], [0173]; Spivack discloses that the above analysis process can be applied to any set of messages to retrieve a list of words which can represent the common or frequently occurring topics, themes, concepts, places, people, or things, etc);
b)    applying a multidimensional aggregation to said reference set of messages, said multidimensional aggregation comprising grouping said messages of said reference set in an array of groups having at least two dimensions (paragraphs [0033], [0047], [0211]; Spivack discloses that the multi-panel interface 700 further includes a graphical panel 730 (also referred to as sonar panel) for displaying the aggregated personalized information streams in a multi-dimensional graphical interface), said array comprising, in each dimension, a number of groups that correspond to a number of values of a respective message feature (paragraphs [0069], [0080]), wherein each group of said number of groups aggregates all the messages of said reference set whose said respective message feature has a same value of said number of values (730, fig. paragraphs [0047], [0211], [0229]); and
c)    displaying a user interface configured to graphically show said reference set of messages along a timeline (520, fig. 5C-5D; paragraphs [0182], [0186], [0195-0198]; Spivack discloses that one assistance can be configured to show all posts on Twitter relating to an entity (e.g., the Boston Celtics, or the World Trade Center site) in a given time frame and  aggregated in at least two dimensions of said array (paragraphs [0047], [0182], [0210 - 0211]; Spivack discloses a graphical panel 730 (also referred to as sonar panel) for displaying the aggregated personalized information streams in a multi-dimensional graphical interface).
Spivack discloses all the limitations, but fails to specifically display a set of messages along a timeline graphically.
GABRIEL, in an analogous art, discloses the idea of graphically displaying a set of messages along a timeline (paragraphs [0045], [0115 – 0117], [0159 - 0160]; GABRIEL discloses that graphically represent data, data sets, or generated visual representations over a customizable timeline for predetermined one or more custodians).

Spivack and GABRIEL disclose all the limitations, but fails to specifically disclose a set of messages at different timeslots along a curved timeline; and wherein the curved timeline includes a time axis that is curved and a plurality of rays extending radially from the time axis, each of the plurality of rays corresponding to one of the different timeslots.
Ni, in an analogous art, discloses a set of messages at different timeslots along a curved timeline (abstract; fig. 3; paragraphs [0008], Ni discloses that the distribution curve diagram is used to represent the time-based distribution of the multiple pieces of spatial-temporal data, and the distribution curve diagram includes a timeline); and wherein the curved timeline includes a time axis that is curved and a plurality of rays extending radially from the time axis, each of the plurality of rays corresponding
to one of the different timeslots (fig. 3; paragraphs [0033], [0066], [0070 – 0072]; Ni discloses that the timeline is a circular timeline based on polar coordinates, the curve is located in a circle enclosed by the circular timeline, and the irregular region is enclosed by the curve and radii of the circle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Spivack and GABRIEL by having a set of messages at different timeslots along a curved timeline; and wherein the curved timeline includes a time axis that is curved and a plurality of rays extending radially from the time axis, each of the plurality of rays corresponding to one of the different timeslots as evidenced by Ni for the purpose of providing a data visualization configured to display a distribution curve diagram by using a display device, where the distribution curve diagram is used to represent the time-based distribution of the multiple pieces of spatial-temporal data.
Regarding claim 2, Spivack discloses the method according to claim 1, wherein at step a) said reference set of messages is obtained by applying to said messages exchanged on said social network a filtering rule based on one or more values of at least one filtering message feature of said messages (fig. 3B; paragraphs [0011], [0047]), said at least one filtering message feature being chosen amongst:
origin place of said messages (paragraphs [0051], [0187]);
publication date and/or time slot of said messages (paragraph [0038]);
author of said messages (paragraphs [0159], [0161]);
username and/or hashtag and/or keyword cited in said messages (paragraphs [0069], [0206]; [0187]);
language of messages;
action performed on messages;
type of content of messages;
content's feature of messages.
Regarding claim 3, Spivack discloses the method according to claim 1, wherein step a) is performed by an importer software program through invocation of an application programming interface of said social network (paragraphs [0059], [0061], [0199).
Regarding claim 4, Spivack discloses the method according to claim 1, wherein at step b) said message feature is chosen amongst:
origin place of said reference set of messages (paragraphs [0051], [0187]);
publication date and/or time slot of said reference set of messages (paragraph [0038]);
author of said reference set of messages (paragraphs [0159], [0161]);

language of said reference set of messages;
action performed on said reference set of messages;
type of content of said reference set of messages (paragraph [0038]);
content's feature of said reference set of messages.
Regarding claim 5, Spivack disclose the method according to claim 1, wherein at step b) said number of values of said respective message feature are predefined values decided by a user (paragraphs [0062], [0080], [0186]; Spivack discloses this weighting or indicator resulting in an overview identifying messages/content that can be reposted by the user).
Regarding claim 6, Spivack disclose the method according to claim 5, wherein step b) also comprises applying a further multidimensional aggregation to said reference set of messages, said further multidimensional aggregation comprising expanding said array of groups by adding, in a further dimension, a further number of groups that correspond to a further number of values, or of clusters of values, of an emerging message feature as discovered in said reference set of messages by said data processing apparatus, each group of said further number of groups aggregating all the messages of said reference set whose said emerging message feature has a same value of said further number of values or a value belonging to a same cluster of the further cluster of values (730, fig. paragraphs [0047], [0211], [0229]).
Regarding claim 7, Spivack disclose the method according to claim 1, wherein said user interface is configured to provide by default a graphic representation of said reference set of messages as aggregated in at least one dimension of said array, as a user opens it (paragraphs [0047], [0210 - 0211]).
Regarding claim 8, Spivack disclose the method according to claim 7, wherein said user interface is configured to be browsed by said user so as to provide a graphic representation of said reference set Spivack discloses that The rule sets can be user defined or machine created (e.g., from machine learning user behavior or aggregate user behavior) to customize the way messages and content from various sources are organized and presented to a user or groups of users ).
Regarding claim 12, Spivack disclose all the limitation in claim 1, but fails to specifically disclose that the timeline is a curved timeline.
GABRIEL, in an analogous art, discloses that the timeline is a curved timeline (paragraphs [0107], [0114 – 0116]; GABRIEL discloses that a curve may be plotted on a timeline diagram for every record in the email communication table, such as the email communication table 140. Each record may be associated with at least one date (e.g., sent and received dates for email; created and modified dates for non-email files, etc.) which may be assigned as year, month, day, or any other unit of time).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Spivack by providing a curved timeline as evidenced by GABRIEL for the purpose of generating a visual representation of messages in an efficient and reliable manner; thereby enabling a user to identify the number of messages being /sent/received during a period of times.
Claims 9 and 11 incorporate substantively all the limitations of claim 1 in apparatus and computer product form rather than method form. The reasons for rejecting claim 1 apply in claims 9 and 11.  Therefore, claims 9 and 11 are rejected for the same reasons.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457